UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION Exhibit 99.1 } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD 1/31/2011 to 2/28/2011 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period fromJanuary 31, 2010 thruFebruary 28, 2011 Opening Cash Balance - 1/31/11 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other Total Inflows Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 15 15 Consulting Fees Lockbox Fees 2 2 Supplies & Misc Rent 1 1 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 30 30 Net Cash Flows Closing Cash Balance Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromJanuary 31, 2011 thruFebruary 28, 2011 Amounts in $000’s Accounts Receivable at Petition Date: $ Beginning of Month Balance*- Gross $ (per 1/31/11 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 2/28/11 G/L) Allowance for Doubtful Accounts End of Month Balance - Net of Allowance $ - Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromJanuary 31, 2011 thruFebruary 28, 2011 Amounts in $000’s See attached System Generated A/P reports as of 2/28/2011 (Attachments 2A and 2B). Beginning of Period Balance $ 56 (per 1/31/11 G/L) PLUS:New Indebtedness Incurred 33 LESS:Amounts Paid on A/P ) End of Month Balance $ 56 (per 2/28/11 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As ofJanuary 31,2011 Date Amount Balance AT&T 02/20/2011 02/20/2011 -10.76 Total AT&T epiq Systems 02/20/2011 02/20/2011 -387.50 Total epiq Systems Iron Mountain Off-Site Data Protection 02/20/2011 02/20/2011 -615.78 Total Iron Mountain Off-Site Data Protection JPMorgan Chase 02/20/2011 02/20/2011 -895.71 Total JPMorgan Chase Kaster Moving Co. Inc. 02/20/2011 02/20/2011 -532.80 Total Kaster Moving Co. Inc. King and Spalding 02/20/2011 02/20/2011 -12,931.25 Total King and Spalding Sidley Austin Brown & Wood 02/20/2011 02/20/2011 -17,780.45 Total Sidley Austin Brown & Wood United States Post Office 02/20/2011 02/20/2011 -125.00 Total United States Post Office TOTAL Exhibit 2B The New Power Company Unpaid Vendor Balances January 31, 2010 Balance Franchise Tax Liability Payroll Tax Liablility Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period fromJanuary 31, 2011 thruFebruary 28, 2011 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $- (per 1/31/11 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $- (per 2/28/11 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $- Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $- Attachment 4 Page 8 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 2/01/2011-2/28/2011 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance Total Deposits Transfer from Money Market Total Payments Transfer to Manual Checking of Closing Balance Electronic Payments issued this Period Last Payment issued this Period Total # of payments this Period 0 Attachment 4 Page 9 of 15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 2/01/2011-2/28/2011 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance Total Deposits Interest Income Total Payments Payroll Taxes and transfer to Concentration of $50,000 Closing Balance Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page 10 of15 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 2/01/2011-2/28/2011 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $ 0.00 Total Deposits Transfer from Concentration 27,768.03 From MM 50,000.00 Total Payments Transfer from Concentration 50,000.00 Closing Balance $ 0.00 Service Charges N/A First Check issued this Period Last Check issued this Period Voided Checks 1 Total # of checks issued this Period 9 Exhibit 5 The New Power Company Check Detail As of February 28, 2011 Date Num Name Amount 02/10/2011 wire United States Treasury 02/14/2011 CT Commissioner of Revenue Services 02/15/2011 dir dep M. Patricia Foster 02/20/2011 AT&T 02/20/2011 epiq Systems 02/20/2011 Iron Mountain Off-Site Data Protection 02/20/2011 JPMorgan Chase 02/20/2011 Kaster Moving Co. Inc. 02/20/2011 King and Spalding 02/20/2011 Sidley Austin Brown & Wood 02/20/2011 United States Post Office 02/28/2011 dir dep M. Patricia Foster Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period fromJanuary 31, 2011 thruFebruary 28, 2011 Amounts in $000's Taxes Paid During the Month Employment Taxes Connecticut State Tax Taxes Owed and Due Payroll Tax Liability Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period fromJanuary 31, 2011 thruFebruary 28, 2011 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment. * * Omitted Attachment 7B (Supplemental) Payments made to insiders 1/01/11-1/31/2011 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO 2/15/2011 Salary for pay period 2/01 -2/15 2/28/2011 Salary for pay period 2/16 - 2/31 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromJanuary 31, 2011 thruFebruary 28, 2011 none
